UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4449

TOYA W. MAYHEW,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
G. Ross Anderson, Jr., District Judge.
(CR-97-770)

Submitted: January 12, 1999

Decided: February 10, 1999

Before MURNAGHAN and WILKINS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Janis Richardson Hall, Greenville, South Carolina, for Appellant.
David Calhoun Stephens, Assistant United States Attorney, Green-
ville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Toya W. Mayhew appeals her sentence imposed after pleading
guilty to possession of fifteen or more counterfeit and unauthorized
access devices with intent to defraud, in violation of 18 U.S.C.
§ 1029(a)(3) (1994). Mayhew's attorney has filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967), raising one
issue with respect to Mayhew's sentence but stating that in her view,
there are no meritorious grounds for appeal. Although she was
informed of her right to do so, Mayhew has not filed a pro se supple-
mental brief. We affirm.

The Government's evidence shows that Mayhew and her mother
possessed thirty-one stolen credit card numbers/access devices, with
which they purchased approximately $10,000 in goods and services.
The plea transcript reveals that Mayhew knowingly and voluntarily
pled guilty to possession of the stolen numbers and access devices
with intent to defraud. The sentencing court adopted the findings of
the presentence investigation report (PSR) and set Mayhew's total
offense level at nine. Mayhew's total offense level and criminal his-
tory category led to a guidelines sentencing range of four to ten
months. See U.S. Sentencing Guidelines Manual Ch. 5, pt. A (1998).
The district court sentenced her to four months' imprisonment fol-
lowed by three years of supervised release and ordered her to pay res-
titution of $9848.27.

On appeal, Mayhew's counsel contends that the sentence imposed
was more severe than the conduct warranted. Mayhew's sentence was
within both statutory and guidelines ranges. See 18 U.S.C. § 1029(c);
USSG Ch. 5, pt. A. Mayhew does not claim, nor does our review of
the record indicate, that the sentencing range was incorrectly com-
puted. See USSG §§ 2F1.1, 3E1.1(a), 4A1.1, 4A1.2. Our review of
sentences is limited to those "imposed in violation of law" or those
"imposed as a result of an incorrect application of the sentencing
guidelines," or outside the range set by the guidelines. See 18 U.S.C.
§ 3742(a)(1)-(3) (1994); United States v. Speed, 53 F.3d 643, 647 (4th
Cir. 1995); United States v. Porter, 909 F.2d 789, 794-95 (4th Cir.
1990). Because Mayhew's sentence was within a correctly calculated

                    2
guidelines range, her sentence is not appealable. See Porter, 909 F.2d
at 794-95.

As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Because the record discloses no
reversible error, we affirm Mayhew's sentence. This court requires
that counsel inform her client, in writing, of her right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel's motion must state that a
copy thereof was served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     3